

EXHIBIT 10.10


abclogo.jpg [abclogo.jpg]
Office of Compliance Policies and Procedures
POLICY NAME: Financial Recoupment Policy
Effective: 1/2019


PURPOSE: As required by the CIA (as defined below), AmerisourceBergen
Corporation (“ABC”) and the ABC Affiliates (as defined in Section II.C of the
CIA) shall maintain throughout the term of the CIA a financial recoupment
program that puts at risk of forfeiture and recoupment an amount equivalent to
up to 3 years of annual incentive compensation (including Cash Awards and Equity
Awards as defined below) for any Eligible Individual (as defined below) who is
the subject of an Affirmative Recoupment Determination (as defined below).


SCOPE: Eligible Individuals at ABC.


POLICY:


i.
The program shall be known as the “Financial Recoupment Program.” The “CIA” is
the Corporate Integrity Agreement, dated September 28, 2018, entered by ABC with
the Office of Inspector General (“OIG”) of the United States Department of
Health and Human Services.



ii.
Any terms not defined herein shall have the definitions given those terms in the
CIA.



iii.
The Financial Recoupment Program shall apply to Eligible Individuals who are
either current ABC or ABC Affiliate employees or who are former ABC or ABC
Affiliate employees at the time of a Recoupment Determination.



iv.
ABC may amend the Financial Recoupment Program at any time, consistent with the
requirements of the CIA.



PROGRAM:
1.
Financial Recoupment Program: The forfeiture and recoupment provisions of the
Financial Recoupment Program are set forth below. The forfeiture and recoupment
rights described in this Section 1 shall apply prospectively to Equity Awards
granted to Eligible Individuals on or after October 1, 2018 and Cash Awards paid
or payable to Eligible Individuals with respect to performance periods beginning
on or after October 1, 2018. “Eligible Individuals” are ABC’s Executive Lead
Team, Level 1 and Level 2.



i.
Forfeiture of Unpaid and Unvested Awards. Beginning in fiscal year 2019, annual
cash incentive awards, bonuses, and other similar awards (collectively, “Cash
Awards”) covered by this Section 1 for each Eligible Individual shall be at risk
of forfeiture in the event of any potential Significant Misconduct that is
discovered by ABC or the ABC Affiliates before the Cash Award is paid. Beginning
in fiscal year 2019, in the event of any potential Significant Misconduct by any
Eligible Individual,



1



--------------------------------------------------------------------------------




ABC and the ABC Affiliates reserve the right and full discretion to void and
forfeit any unvested stock options, unvested stock appreciation rights, unvested
stock awards, unvested restricted stock unit awards, unvested performance share
awards, and any other unvested right to receive company common stock
(collectively, “Equity Awards” referred to collectively with Cash Awards as
“Awards”) covered by this Section 1(i). If ABC or an ABC Affiliate discovers any
potential Significant Misconduct that would implicate the forfeitures described
in this Section 1(i) by an Eligible Individual, then the Recoupment Committee
(as defined below) shall evaluate the situation and make a determination about
whether any forfeiture shall be implemented and, if so, the terms of such
forfeiture in accordance with the process for a Recoupment Determination (as
defined below).


ii.
Recoupment of Paid or Vested Awards. Beginning in fiscal year 2019, Cash Awards
and Equity Awards covered by this Section 1 may be recouped if an Affirmative
Recoupment Determination is made as described below.



a.
Cash Award Eligibility and Repayment Conditions. Annual Cash Awards shall be
subject to an eligibility and repayment condition that shall be designed to
survive both the payment of the Cash Award and the separation of an Eligible
Individual’s employment. This condition allows ABC and the ABC Affiliates, as a
consequence of a Triggering Event, to pursue repayment in accordance with
Section 1(ii) from the Eligible Individual of all or a portion of the Cash Award
paid to the Eligible Individual.



To the extent permitted by controlling law, these Cash Award eligibility and
repayment conditions shall survive the payment of the Eligible Individual’s Cash
Award and the separation of the Eligible Individual’s employment for a period of
3 years from the payment of the Cash Award for the applicable plan year. If
payment of any portion of a Cash Award is deferred on a mandatory or voluntary
basis, the 3-year period shall be measured from the date the Cash Award would
have been paid in the absence of deferral.


If an Affirmative Recoupment Determination is made, ABC and/or the applicable
ABC Affiliate shall endeavor to collect repayment of any Cash Award from the
Eligible Individual through reasonable and appropriate means according to the
terms of the incentive plan (or executive contract if applicable), and to the
extent permitted by controlling law of the relevant jurisdiction.


If necessary and appropriate to collect the repayment, ABC or the ABC Affiliate
shall file suit against the Eligible Individual unless good cause exists not to
do so. For purposes of the Financial Recoupment Program, good cause shall
include, but not be limited to, a financial inability on the part of the
Eligible Individual to repay any recoupment amount or ABC or the ABC Affiliates’
inability to bring such a suit under the controlling law of the relevant
jurisdiction.




2



--------------------------------------------------------------------------------




b.
Equity Award Eligibility and Repayment Conditions. Annual Equity Awards shall be
subject to an eligibility and repayment condition that shall be designed to
survive the vesting or distribution of the Equity Award and the separation of an
Eligible Individual’s employment.



This condition allows ABC and the ABC Affiliates, as a consequence of a
Triggering Event, to pursue repayment in accordance with Section 1(ii) from the
Eligible Individual of all or a portion of the Equity Award.


To the extent permitted by controlling law, these Equity Award eligibility and
repayment conditions will survive the vesting or distribution of the Eligible
Individual’s Equity Award and the separation of the Eligible Individual’s
employment for a period of 3 years from the vesting or distribution of the
Equity Award.


If payment of any portion of an Equity Award is deferred on a mandatory or
voluntary basis, the 3-year period shall be measured from the date the Equity
Award would have been vested or distributed in the absence of deferral.


If an Affirmative Recoupment Determination is made, ABC and the ABC Affiliates
shall endeavor to collect repayment of any Equity Awards from the Eligible
Individual through reasonable and appropriate means according to the terms of
the incentive plan (or executive contract if applicable), and to the extent
permitted by controlling law of the relevant jurisdiction.


If necessary and appropriate to collect the repayment, ABC or the ABC Affiliate
shall file suit against the Eligible Individual unless good cause exists not to
do so. For purposes of the Financial Recoupment Program, good cause shall
include, but not be limited to, a financial inability on the part of the
Eligible Individual to repay any recoupment amount or ABC or the ABC Affiliates’
inability to bring such a suit under the controlling law of the relevant
jurisdiction.


iii.
Additional Remedies. If, after expiration of the time period specified in
Section 1(ii)(a)-1(ii)(b) above, the Recoupment Committee in its sole discretion
determines that a Triggering Event has occurred, ABC and ABC Affiliates shall
make a determination as to whether to pursue available remedies (e.g., filing
suit against the Eligible Individual) existing under statute or common law to
the extent available.



2.
Definition of Triggering Events. The forfeiture and repayment conditions
described above shall be triggered upon a Recoupment Determination that finds
either of the following (each, a “Triggering Event”):



i.
Significant violation of an ABC or ABC Affiliate policy or regulation or law
(“Significant Misconduct”) relating to the Covered Functions (as defined in
section II.C of the CIA) by the Eligible Individual that, if discovered prior to
payment, would have made the Eligible Individual ineligible for a Cash or Equity
Award in that plan year or subsequent plan years; or



3



--------------------------------------------------------------------------------






ii.
Significant Misconduct relating to the Covered Functions (as defined in section
II.C of the CIA) by subordinate employees in the business unit for which the
Eligible Individual had responsibility that does not constitute an isolated
occurrence and which the Eligible Individual knew or should have known was
occurring that, if discovered prior to payment, would have made the Eligible
Individual ineligible for a Cash or Equity Award in that plan year or subsequent
plan years.



3.
Administration of Financial Recoupment Program. ABC and ABC Affiliates shall
engage in a standardized, formal process to determine, in their sole discretion,
whether a Triggering Event has occurred, and, if so, the extent of Cash Awards
and/or Equity Awards that will be subject to repayment or forfeiture by the
Eligible Individual, and the most appropriate method for securing recoupment of
the relevant Awards. The findings and conclusions resulting from this process
shall be referred to as the “Recoupment Determination.” A determination that
Cash Award and/or Equity Award amounts shall be forfeited by or recouped from an
Eligible Individual shall be referred to as an “Affirmative Recoupment
Determination.”



i.
Initiation. ABC and/or any ABC Affiliate shall initiate the Recoupment
Determination process upon: (1) discovery of potential Significant Misconduct
that may rise to the level of a Triggering Event, or (2) written notification by
a United States federal government agency to ABC’s or an ABC Affiliates’
compliance officer of a situation that may rise to the level of a Triggering
Event and either occurred in the United States or gives rise to liability
relating to Federal health care programs. This written notification shall either
identify the Eligible Individual(s) potentially at issue or provide information
(e.g., a description of the alleged Significant Misconduct and the applicable
time period) to allow ABC and ABC Affiliates to identify the Eligible
Individual.



ii.
Recoupment Committee. The Recoupment Determination shall be made by a committee
of senior executives representing the business units engaged in Covered
Functions (as defined in section II.C of the CIA), Legal, and Compliance (the
“Recoupment Committee”).



The Recoupment Committee may also include members of other functional areas or
business groups, as it deems necessary. An Eligible Individual shall not
participate in the Recoupment Committee while that individual is subject to a
Recoupment Determination. If a Recoupment Determination involves an Executive
Officer of ABC, a Recoupment Determination for such individual shall be subject
to approval by the Board of Directors (or appropriate committee thereof) of ABC.
If an Executive Officer of ABC or other Eligible Individual is subject to a
Recoupment Determination and is a member of the ABC Board of Directors, that
individual shall not participate in the Board’s approval process.


For purposes of this section, “Executive Officer” means any Executive Officer of
the Registrant, as described in ABC’s Annual Report on Form 10-K filed with the
Securities and Exchange Commission for its most recently completed fiscal year,
the Corporate Controller of ABC, and such other executives of ABC subject to the


4



--------------------------------------------------------------------------------




reporting requirements of Section 16 of the Securities Exchange Act of 1934, as
amended, as may be determined by the ABC Board of Directors.


iii.
Recoupment Determination Process. ABC or an ABC Affiliate shall initiate the
Recoupment Determination process within 30 days after discovery by ABC or the
ABC Affiliate, or notification pursuant to Section 3(i), of a potential
Triggering Event. Absent extraordinary reasons, the Recoupment Committee shall
reach a Recoupment Determination within 90 days after initiation of the
determination process.



As part of the Recoupment Determination process, the Recoupment Committee or
appropriate Delegate (as defined below) shall: i) undertake an appropriate and
substantive review or investigation of the facts and circumstances associated
with the potential Triggering Event or any written notifications about potential
Triggering Events received pursuant to Section 3(i) above; ii) make written
findings regarding the facts and circumstances associated with the potential
Triggering Event and any written notifications about potential Triggering Events
received pursuant to Section 3(i) above; and iii) set forth in writing its
determinations (and the rationale for such determinations) about: 1) whether a
Triggering Event occurred; 2) the extent of Cash Awards or Equity Awards that
will be subject to forfeiture and/or repayment by the Eligible Individual, if
any; 3) the means that will be followed to implement the forfeiture and/or
secure the recoupment of Awards from the Eligible Individual; and 4) the
timetables under which ABC and/or the applicable ABC Affiliate will implement
the forfeiture and/or attempt to recoup the Awards.
For purposes of this Section, a “Delegate” shall refer to the ABC or ABC
Affiliate personnel to whom the Recoupment Committee has delegated one or more
of its required tasks in furtherance of the Financial Recoupment Program.
4.
Reporting. The Recoupment Committee shall provide annual reports to the Board of
Directors (or an appropriate committee thereof) of ABC about:

i.
The number and circumstances of any Triggering Events that occurred during the
preceding fiscal year and any written notifications about potential Triggering
Events received pursuant to Section 3(i)(2) above;

ii.
A description of any Recoupment Determinations where a Triggering Event occurred
during the preceding year (including any decision to require or not require
forfeiture/recoupment from any Eligible Individuals, the amount and type of any
forfeiture/recoupment, the means for collecting any recoupment and the rationale
for such decisions); and

iii.
A description of the status of any forfeitures and/or recoupments required under
prior Affirmative Recoupment Determinations that were not fully completed in
prior fiscal years. In addition, the Recoupment Committee shall provide similar
annual reports to the Board(s) of Directors of any ABC Affiliate that
employs/employed an Eligible Individual that is the subject of a Triggering
Event.

The Recoupment Committee shall also provide annual reports to the OIG about:


5



--------------------------------------------------------------------------------




iv.
The number and circumstances of any Triggering Events that occurred during the
preceding fiscal year and any written notifications about potential Triggering
Events received pursuant to Section 3(i)(2) above;

v.
A summary description of any Recoupment Determinations where a Triggering Event
occurred during the preceding year (including any decision to require or not
require forfeiture/recoupment from any Eligible Individuals, the amount and type
of any forfeiture/recoupment, the method for collecting any recoupment, and the
rationale for such decisions); and

vi.
A description of the status of any forfeitures and/or recoupments required under
prior Affirmative Recoupment Determinations that were not fully completed in
prior fiscal years. Upon request by OIG, ABC shall provide OIG with additional
information regarding any Recoupment Determination for which a Triggering Event
has occurred.

ABC and ABC Affiliates commit, to the extent permitted by controlling law, to
maintaining all of the forfeiture and recoupment commitments set forth in
Sections 1-4 above for at least the duration of the CIA, absent agreement
otherwise with the OIG.


EDUCATION: All Eligible Individuals and relevant staff who assist in the
administration of this policy will be notified about the policy annually, or
with material changes of this policy as required.








6

